EXHIBIT “B”
                                                                                  Electronically Filed
                                                                                  5/21/2019 11:12AM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Kim Hinojosa


                                 CAUSE NO. C-I 076-1 9-G

MARCOS LOPEZ,                                 §           IN THE DISTRICT COURT
                                              §
         Plaintiff,                           §
                                              §           370th
V.                                            §                   JUDICIAL DISTRICT
                                              §
TEXAS RIO GRANDE LEGAL                        §
AID, INC.,                                    §
                                              §
         Defendant                            §            HIDALGO COUNTY, TEXAS


                      DEFENDANT’S FIRST AMENDED ORIGINAL ANSWER


TO THE HONORABLE JUDGE OF SAID COURT:

         Now comes TEXAS RIO GRANDE LEGAL AID, INC., Defendant in the above-

styled and numbered cause and files this, its First Amended Original Answer in reply to

the Plaintiff’s Original Petition, and for such answer would respecifully show unto the

Court the following:



                                    GENERAL DENIAL

         Reserving the right to file other and further pleadings, exceptions and denials,

Defendant denies each and every material allegation contained in Plaintiff’s Original

Petition and demands that Plaintiff be required to prove the same by a preponderance

of the evidence in accordance with the laws and Rules of Civil Procedure of the State of

Texas.

                                             II.

                                      JURY DEMAND

         Defendant demands a jury trial and herewith tenders the required jury fee.

                                               Defendant’s First Amended Original Answer   —   Page 1 of 5
                                                                                    Electronically Filed
                                                                                    5/21/2019 11:12AM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Kim Hinojosa

                                              Ill.

                               AFFIRMATtVE DEFENSES

       For further answer, if such be necessary, Defendant would show that the claims

of the Plaintiff, which are not admitted but are denied, are barred in whole or in part, and

by a common law and/or statutory privilege, and that Defendant’s actions are absolutely,

conditionally, qualified, quasi and/or otherwise privileged as a matter of law, since the

acts or omissions, if any, were made in good faith, with proper motive and without

malice.

       Defendant would show that Plaintiff was an at-will employee who was terminated

for performance reasons.

       Defendant denies that it or any of its employees have ever harassed, retaliated

against, or otherwise illegally discriminated against Plaintiff and Defendant denies each

and every material allegation contained in Plaintiffs Original Petition.

       Defendant would show that any employment decisions regarding Plaintiff

involved a permissible exercise of legal right and were made for valid, non

discriminatory and non-retaliatory reasons.

       Defendant would show that any conduct complained of by Plaintiff, insofar as

such conduct may have occurred at all, was job-related and consistent with business

necessity and made in good faith, with proper motive and without malice.

       Defendant denies that Plaintiff has suffered any damages.                      Alternatively,

Defendant asserts that any damages claimed by Plaintiff must:                   (a) be below any

applicable statutory damage caps; (b) be adjusted to reflect any failure on the part of

Plaintiff to mitigate his damages; (c) terminate upon Plaintiffs finding of alternative


                                                 Defendant’s First Amended Original Answer   —   Page 2 of 5
                                                                                Electronically Filed
                                                                                5/21/2019 11:12AM
                                                                                Hidalgo County District Clerks
                                                                                Reviewed By: Kim Hinojosa

employment at an equal or higher rate of pay than Plaintiff was earning; and (d) be

adjusted to reflect interim earnings, workers’ compensation benefits and unemployment

corn pensation.

       Defendant would show that in the event Plaintiff is entitled to recover damages

for loss of wages, which Defendant denies, such damages should be reduced because

Plaintiff has failed to mitigate his damages. Defendant is entitled to an offset for all

amounts which Plaintiff earned or reasonably should have earned or otherwise

received, including severance benefits and unemployment wages paid by or on behalf

of Defendant, following his employment with Defendant.

       Defendant would show Plaintiff is not entitled to an award of punitive damages.

In the event that the court or jury determines that Plaintiff is entitled to an award of

punitive damages, any such award under Texas law must be. in accordance with Tex.

Labor Code and Tex. Civ. Prac. & Rem. Code.

       Defendant would show unto the Court that Plaintiff’s claims for exemplary

damages would violate Section 10 of Article I and the 5th, 8th and 14th Amendments to

the Constitution of the United States of America.          Defendant would show that a

recovery, award or judgment of exemplary damages in this case would violate Sections

3, 13 and 19 of Article I of the Constitution of the State of Texas. A recovery, award of

judgment of exemplary damages in this case would have the effect of imposing

excessive fines, would deprive Defendant of property without due process of law, would

deny Defendant equal protection of the law, and would impair the obligations of

contracts.




                                             Defendant’s First Amended Original Answer Page 3 of 5
                                                                                      —
                                                                                    Electronically Filed
                                                                                    5/21/2019 11:12AM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Kim Hinojosa

       Defendant would show that Plaintiff has not presented any evidence that any

allegedly protected conduct was a factor in the employment decisions of his termination

or that the proffered reasons were pretext for discrimination.

       Defendant would further show that Plaintiffs claims have been previously

determined by binding arbitration and therefore, his claims are precluded by the doctrine

of res judicata, collateral estoppel and issue preclusion.

                                             IV.
                                  AFFIRMATIVE RELIEF
       Defendant will seek reasonable attorney fees, expert fees and costs as the

prevailing party pursuant to § 21.259 of the Texas Labor Code.

       WHEREFORE, PREMISES CONSIDERED, Defendant TEXAS RIO GRANDE LEGAL

AID, INC., prays that Plaintiff take nothing against Defendant, that Defendant go hence

with costs, without day, and for such other and further relief, at law or in equity to which

it may be entitled.

                                           Respectfully submitted,

                                           ATLAS, HALL & RODRIGUEZ, LLP
                                           P. 0. Drawer 3725 (78502)
                                           818 West Pecan Boulevard
                                           McAIIen, Texas 78501
                                           (956) 682-550
                                           (956) 686-6


                                           By:

                                                    Texas state Bar No. 12086300
                                                    Susan Sullivan
                                                    Texas State Bar No. 1154600
                                                    E-Mail: deachatlashalI.com
                                                    E-Mail: ssuIlivanc2atlasaIl.com
                                                    Attorneys for Defendant

                                                 Defendant’s First Amended Original Answer   —   Page 4 of 5
                                                                               Electronically Filed
                                                                               5/21/2019 11:12AM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Kim Hinojosa


                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing document
was served upon all coyisel of record in this cause pursuant to the Texas Rules of Civil
Procedure on the /day of May, 2019, to-wit:

      Mr. Juan E. Gonzalez
      LAW OFFICE OF JUAN E. GONZALEZ, PLLC
      310 East Business Highway 83
      Westaco, Texas 78596
      (956) 447-5585
      (956) 447-8637
      E-Mait: iuaneqonzalezieclaw.net
      Attorney for Plaintiff




                                        Rex N Leach
                                        Susan Sullivan




                                            Defendant’s First Amended Original Answer   —   Page 5 of 5
